Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 
Allowable Subject Matter
Claim(s) 1-15 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a method of providing a recognition result of an object that includes detecting an object included in an image; determining an image group corresponding to the detected object through matching between the image and image groups each grouped for a same object; and outputting information of the image group in a front direction of the object of the determined image group, estimated from the image, based on a photographing condition of the determined image group and a photographing condition of the image.  The closest prior art, Yoshii (US 2012/0008830 A1 – hereinafter “Yoshii”) shows a similar system which also includes n input image group, which is made up of multiple images captured by, for example, multiple cameras imaging the same object from mutually different viewpoints to compare with a dictionary that stores the information of captured images of target objects from multiple 
However, Yoshii fails to disclose “wherein the at least one processor is further configured to determine first similarities between the image and images of the image groups, and determine the image group corresponding to the object from among the image groups, based on a result of applying at least one weight to the first similarities, and wherein the at least one weight is based on a difference between photographing conditions of the image estimated from the images of the image groups.”  These distinct features have been added to the independent claims 1 and 11; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666